Title: To George Washington from James Maury, 26 December 1795
From: Maury, James
To: Washington, George


          
            Sir,
            Liverpool [England] 26 decr 1795
          
          I had the Honor of addressing you the 16th Instant.
          I found it more difficult to procure the peas & Vetches than I imagined & was obliged to send to London for the latter. I expect both here next week. Small as this Matter is, I have been under the Necessity of applying to the Lords of the privy Council to permit the officers of the Customs here to admit it to Entry. A punctilio, which I should not have thought worth the Attention, but for a very recent Instance &, nearly a similar Case, wherein an American C⟨argo⟩ has been seized & subjected to great Inconvenience: and perhaps may be even yet confiscated. However, as I mentioned to their Lordship for whom ⟨&⟩ for what these ⟨mutilated⟩ Bushels were wanted; I doubt not of having the order in a few days.
          In the Interim I send you the Chicorium Intybus as ⅌ Bill Lading & Bill of parcell inclosed. Capt. Tuttel promises especial Regard to your directions about its being in the Ca⟨mutilated⟩. If the other Matters cannot be in Time for this Vessell, I shall hope for a timely Op⟨por⟩tunity in the Alexandria daily looked for & intended to return quickly to Alexandria. I have the Honor to be with the highest Esteem & Respect Sir Your most obedient servant
          
            James Maury
          
        